PER CURIAM.
The petition seeking a belated appeal of the judgment and sentence rendered on August 28, 2012, in Duval County Circuit Court case number 16-2010-CF-009498-AXXX-MA, is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal. The court notes that the Office of the Public Defender has been appointed by the lower tribunal to represent petitioner in the appeal authorized by this opinion.
BENTON, C.J., THOMAS and ROWE, JJ., concur.